DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 10,233,021).

Regarding claim 1, Brady et al. teaches a movable body, 350, that provides a service to a user, the movable body comprising: 
a detection unit, 362-1, configured to: 
obtain a face image of an object captured by an imaging sensor of the movable body;
determine whether the face image of the object corresponds to predetermined face information for the user, see columns 16, lines 16+ and 29, lines 28+; and 
determine that the user exists in a periphery of the movable body in response to determining that the face image of the object corresponds to the predetermined face information for the user, see column 29, lines 28+; 
an acquisition unit configured to acquire first information indicating a need of the user; and 


Regarding claim 2, Brady et al. teaches the output unit is configured to output information indicating that an article has been loaded on the movable body, as the second information, when the first information indicates receipt of the article and the article has been loaded on the movable body, see column 12, lines 5+.

Regarding claim 3, Brady et al. teaches the output unit is configured to output information indicating that an article is able to be picked up, as the second information, when the first information indicates pickup of the article, see column 12, lines 5+.

Regarding claim 4, Brady et al. teaches the output unit is configured to output information by which the user is guided to a facility which is able to provide a predetermined service to the user, as the second information, when the first information indicates a demand for the predetermined service, see figure 5 and column 5, liens 60+.

Regarding claim 5, Brady et al.t eaches the output unit includes a display device configured to display the second information, the display device existing at a position that allows the display device to be visually recognized from an outside of the movable body, see column 14, lines 6+.

Regarding claim 6, Brady et al. teaches the output unit includes a communication unit configured to send the second information to a terminal of the user, see figures 2A and 2B.

Regarding claim 7, Brady et al. teaches a movement control unit configured to move the movable body to a position where the service is provided to the user, see figures 2A and 2B.

	Regarding claims 8-11, Brady et al. teaches all the features of these claims, see cited columns and figures above.
	
	Regarding claims 12-15, Brady et al. teaches the movable body moves along a predetermined route, see figures 1B, 1C, and 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the independent claims to include the features of obtaining a face image captured by an imaging sensor, determining whether the image corresponds to a predetermined face image, and determining whether the use exists in a periphery of the movable body, based on the detection.  These features defined over the previously cited prior art, however, newly applied prior art to Brady et al. teaches these added features.  Brady et al. teaches a movable body and corresponding system the delivers goods and provides safety escorts to users.  The movable body captures images and identifies users and subscribers based on the face images captured.  The Brady et al. reference teaches all of the features of the claimed invention, see detailed rejection above.  As such, claims 1-15 are rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



4 February 2021